Case: 09-41273     Document: 00511196705          Page: 1    Date Filed: 08/06/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                           August 6, 2010
                                     No. 09-41273
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

REY DAVID HEREVIA, also known as Ray David Barrios Herebia,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Southern District of Texas
                              USDC No. 1:09-CR-845-1


Before WIENER, BARKSDALE, and BENAVIDES, Circuit Judges.
PER CURIAM:*
        Rey David Herevia challenges his within-guidelines sentence of 57 months’
imprisonment, imposed following his guilty-plea conviction for illegally
reentering the United States after having been removed following a conviction
for an aggravated felony, in violation of 8 U.S.C. § 1326. Herevia claims his
sentence was unreasonable both because of the age of the offense used to
enhance his sentence and because of his assimilation in the United States. As



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
      Case: 09-41273   Document: 00511196705 Page: 2      Date Filed: 08/06/2010
                                   No. 09-41273

a part of his written plea agreement, however, Herevia waived his right to
appeal his sentence or the manner in which it was determined on any ground.
         On appeal, Herevia does not challenge the validity of the appeal waiver,
but instead contends that the Government has not adequately sought to enforce
it.    We disagree.    The Government has asserted in its brief that it seeks
enforcement of the waiver, and that it bars this appeal. See United States v.
Story, 439 F.3d 226, 231 (5th Cir. 2006). Although a valid appeal waiver does
not implicate our jurisdiction, see id. at 230, Herevia’s appeal of his sentence is
clearly barred by the waiver.
         DISMISSED.




                                         2